Per Curiam.
Plaintiff obtained a warrant of attachment against the defendants on the ground that they were non-residents. Personal service was made on one of the defendants outside of the State of New York. Such service is improper and was not authorized -by either section 15 or 21 of the Municipal Court Code, as amended. (Long Island Machinery & Equipment Co., Inc., v. Jacobs, 155 Misc. 794; Mayefsky v. Davis, 139 id. 506; Weil, Inc., v. Popper, 143 id. 684.) The denial of the defendants’ motion to vacate the service was error.
Order reversed, with ten dollars costs, and motion granted, with ten dollars costs. .
All concur; present, Callahan, Frankenthaler and Shientag, JJ.